Citation Nr: 0005758	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected bilateral knee 
disability.  

3.  Entitlement to an increased rating (compensable) for 
bilateral knee disability.  

4.  Entitlement to an increased rating (compensable) for a 
scar of the right lower eyelid.  

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to November 1950, August 1951 to July 1955, and from October 
1961 to December 1962.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing 
loss and a right hip disorder as secondary to service-
connected bilateral knee disability are not plausible.  

2.  The medical evidence reveals that there is no myositis of 
the knees.  

3.  The service-connected scar over the right lower eyelid is 
asymptomatic.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
bilateral knee disability or scar of the right lower eyelid.  


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral hearing 
loss and a right hip disorder as secondary to service-
connected bilateral knee disability are not well grounded.  
38 U.S.C.A § 5107(a) (West 1991).

2.  The criteria for a compensable disability evaluation for 
bilateral knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5021 (1999).  

3.  The criteria for a compensable disability evaluation for 
a scar over the right lower eyelid have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 7800, 7805 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the claims for 
service connection are not well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  However, the increased rating 
claims are well grounded and thus plausible within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

Service Connection

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
To establish a well-grounded claim for entitlement to service 
connection on a secondary basis, the veteran must provide 
medical evidence that attributes a non service-connected 
disability to a service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  In Allen v. Brown, 
the Court of Appeals for Veterans Claims held that "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation." Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc),

In this matter, the veteran asserts that he developed a right 
hip disorder as a result of his service-connected bilateral 
knee disability.  The Board notes that service connection is 
in effect for myositis of both knees.  The record reflects 
that the veteran has a right hip disability:  degenerative 
joint disease of the right hip with residuals of decreased 
range of motion.  However, there is no medical evidence 
establishing that the disorder was caused or chronically 
worsened by the service-connected bilateral knee disorder.  
Notably, a VA examiner in August 1998 opined that the right 
hip disability was not related to the bilateral knee 
condition.  In addition, there is no medical evidence 
establishing that the right hip disability was worsened by 
the service-connected bilateral knee disability.  Thus, the 
only evidence attributing the right hip disability to the 
knee disorder is the veteran through testimony and 
representations.  Lay persons such as the veteran are not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence 
of competent medical evidence establishing a link between the 
right hip disorder and the service-connected bilateral knee 
disability, the Board must find that the veteran's claim is 
not well grounded.  

With respect to the claim for service connection for 
bilateral hearing loss, certain diseases, including 
sensorineural hearing loss, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater ; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  

The veteran contends, in essence, that he is entitled to 
service connection for bilateral hearing loss.  In support 
thereof, the veteran maintains that he was exposed to 
acoustic trauma during service and that he developed a 
hearing impairment as a result.  Specifically, the veteran 
testified at a personal hearing in September 1995 before a 
hearing officer that he was exposed to gunfire during his 
tour of duty in 1950.  

Service medical records including separation examinations are 
negative for complaints, findings, or diagnosis pertaining to 
a hearing impairment.  
VA medical records of record reflect that the veteran was 
first seen for a hearing impairment in October 1993.  At that 
time, hearing in the right ear was recorded in pure tone 
thresholds (in decibels) as 5, 10, 30, 40, and 55 at 500, 
1000, 2000, 3000, and 4000 Hertz (Hz) and 10, 15, 40, 70, and 
90 at 500, 1000, 2000, 3000, and 4000 Hz in the left ear.  
Speech recognition in the right ear was 96 percent and 92 
percent in the left ear.  In August 1998, hearing in the 
right ear in puretone thresholds were recorded as 10, 20, 35, 
50, and 55 Hz at 500, 1000, 2000, 3000, and 4000 Hz and 15, 
25, 40, 80, and 100 decibels at 500, 1000, 2000, 3000, and 
4000 Hz in the left ear.  Speech recognition was 84 percent 
in the right ear and 80 percent in the left.  The summary was 
moderate to profound high frequency sensorineural hearing 
loss in both ears.  The record also includes opinions 
provided by Bert M.  Brown, M.D. dated in November and 
December 1994.  In November, Dr. Brown opined that based on a 
history provided by the veteran's that the hearing loss was 
caused by noise exposure during service.  However, in 
December the doctor attributed the hearing impairment to the 
veteran's 21-year post service employment with the U.S. 
Department of Justice whereby the veteran was exposed to 
firearms.  

Based on the foregoing, the Board finds that the veteran's 
claim is not well grounded.  Notably, service medical records 
do not reflect complaints or a diagnosis with respect to a 
hearing impairment.  The medical evidence establishes that 
the veteran has a bilateral hearing impairment as prescribed 
by 38 C.F.R. § 3.385, and the Board recognizes Dr. Brown's 
November 1994 statement wherein the doctor opined that the 
veteran's current hearing loss is associated with exposure to 
noise trauma during service.  The Board points out that Dr. 
Brown based the opinion on a medical history provided by the 
veteran.  Thus, the doctor's opinion is not sufficient to 
render the veteran's claim well grounded.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  The December 1994 opinion provides 
that the veteran's hearing loss was caused by post service 
occupational acoustic trauma.  

Moreover, the veteran is not entitled to service connection 
for bilateral hearing loss on a presumptive basis as the 
evidence does not establish that he was diagnosed as having 
sensorineural hearing loss within one year after separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Increased Ratings

As indicated supra, the increased rating claims are well 
grounded and thus plausible within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected disabilities at issue and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Scar

In a July 1957 rating action, the RO granted service 
connection for a scar of the lower eyelid of the right eye.  
A noncompensable evaluation was assigned, effective in May 
1957.  That evaluation has remained in effect.  

Subsequently, an informal claim for an increased rating for 
the service-connected right eye disorder was raised.  

At a personal hearing dated in April 1994, the veteran 
testified that the symptoms associated with the service-
connected right eye disorder were more disabling than 
currently evaluated.  Specifically, the veteran asserted that 
his eyes had deteriorating over the years.  He described 
drainage and redness of the eyes.  

The record includes VA outpatient treatment records dated in 
1993 and 1994 that reflect evaluations for glaucoma of both 
eyes.  There were no specific findings with respect to the 
scar of the right eye.  

When examined by VA in August 1998, the veteran complained of 
decreased vision in the right eye.  A physical examination of 
the right eye revealed tearing of clear fluid.  A scar over 
the lower right eyelid measuring as 1.5 centimeters in length 
and described as well healed and without lesions was noted.  
The diagnoses included scar of the lower right eyelid, 
asymptomatic and non-deforming and allergic conjunctivitis 
that resulted in tearing of the eyes.  

The veteran's service-connected right eye disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
7800.  Under this diagnostic code, scars of the head, face or 
neck warrant a 10 percent evaluation if they are moderately 
disfiguring.  A 30 percent evaluation is warranted for a 
severely disfiguring scar of the head, face or neck, 
especially if it produces a marked and unsightly deformity of 
eyelids, lips or auricles.  A 50 percent evaluation will be 
assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999). A note to Code 7800 provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent. The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretrouched photographs.  

The RO evaluated the service-connected scar of the right 
eyelid pursuant to DC 7805 which allows for the assignment of 
a rating evaluation based on limitation of function of the 
part affected.  

The Board would point out that the rating schedule contains 
other diagnostic codes pertaining to the skin.  A 10 percent 
evaluation is assigned for scars that are superficial, poorly 
nourished, with repeated ulceration (DC 7803) and for scars 
that are superficial, tender and painful on objective 
demonstration (DC 7804).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The Board has considered and finds the veteran's testimony 
credible.  However, the medical evidence does not support the 
veteran's contention.  The current evidence establishes that 
the service-connected scar of the right lower eyelid is non-
deforming.  Therefore, the assignment of a compensable 
evaluation under DC 7800 is not warranted.  In addition, the 
evidence reflects that the scar is asymptomatic.  Thus, the 
veteran is not entitled to a higher disability evaluation 
under DCs 7803 through 7805.  While the evidence demonstrates 
that the veteran has other disorders involving the right eye 
including glaucoma and allergic conjunctivitis, there is no 
medical opinion relating such disorders to the service-
connected right eye disorder.   Moreover, the veteran's 
overall disability picture does not more nearly approximate 
the criteria for the next highest evaluation.  38 C.F.R. 
§ 4.7.  

Knees

In a November 1963 rating action, the RO granted service 
connection for myositis of the knees.  A noncompensable 
evaluation was assigned.  

In May 1992, the veteran filed an informal claim for an 
increased rating for his service-connected knee disability.  

The report of a VA compensation and pension examination dated 
in February 1993 revealed complaints of bilateral knee pain.  
There was no evidence of injury to the muscle or myositis 
found on the examination.  No damage to the bones or nerves 
was noted; strength was good.  There was no evidence of pain.  
The diagnosis was no evidence of myositis of the knees. 

At a VA examination dated in January 1994, the veteran 
complained of pain in both knees with prolonged walking or 
standing or walking up and down stairs and stiffness in the 
knee joints.  An examination of the left and right knees 
revealed crepitation on flexion and extension.  There was 
slight tenderness on the lateral aspect of the right knee.  
There was no swelling or warmth.  Drawer and McMurray signs 
were negative.  Forward flexion of the right and left knees 
was to 140 degrees, and back extension was to 0 degrees.  
There was good muscle strength of the quadriceps with flexion 
and extension against resistance.  The diagnoses were 
arthritis and myositis of the knees.  
At a hearing dated in April 1994, the veteran testified that 
the symptoms associated with his bilateral knee disability 
were more disabling than currently evaluated.  The veteran 
testified that he had problems climbing stairs and that his 
disability limited many physical activities such as cutting 
grass.  

VA outpatient treatment records dated from 1993 to 1997 
reflect treatment for bilateral knee problems.  These records 
primarily show complaints of achiness and throbbing, right 
knee swelling, and bilateral knee pain with standing and 
prolonged bending.  In April 1994, range of motion of the 
knees was from 0 to 140 degrees.  In August 1994, range of 
motion of the knees was from 0 to 120 degrees.  There was 
also mild patellofemoral crepitus and grinding.  Evaluations 
in September and November 1994 revealed, in pertinent part, 
crepitus of the knees with range of motion (September 1994).  
In November 1994, there was normal motor and sensory testing.  
The assessments included mild to moderate patellofemoral 
syndrome, degenerative joint disease, and chondromalacia of 
the knees.  X-rays of the knees dated in October 1996 were 
negative for evidence of osseous abnormality or evidence of 
degenerative arthritis.  An examination dated in April 1997 
revealed bilateral knee crepitus.  There was no swelling.  

When examined by VA in August 1998, the veteran voiced 
complaints similar to those previously noted.  The veteran 
rated the knee pain as 4 on a scale of 1 to 10 on a good day 
and 6 on a bad day.  The veteran indicated that he took 
Ibuprofen or Tylenol, which provided no relief.  He stated 
that elevating the legs or resting relieved the knee pain.  
The veteran related that he developed pain after standing 
more than two hours and that work caused his legs to cramp.  
The veteran related that the knee pain extended into the 
calves posteriorily and down into the feet and that he was 
not capable of walking more than seven or eight blocks.  It 
was noted that the veteran has had several prior occupations 
including that of a Deputy U.S. Marshall from which he 
retired in 1994 and that he was currently employed as a 
Sheriff.  A physical examination of the knees revealed 
bilateral audible crepitus on flexion.  Range of motion of 
the right knee was from 0 to 120 degrees with audible 
crepitus.  Range of motion of the left knee was from 0 to 150 
degrees with some complaint of pain in the patellar area and 
audible crepitus.  The knees were symmetrical.  There was no 
swelling.  Deep tendon reflexes were 2 plus in the lower 
extremities.  Muscle strength was 4/5 on the right and 3/5 on 
the left.  Motion, proprioception, vibration and sensation 
were intact.  The veteran complained of decreased sensation 
over the lateral aspect of the left lower calf.  Homans sign 
was negative.  X-rays of the knees revealed mild degenerative 
changes.  The diagnosis included mild degenerative joint 
disease of the knees, bilaterally, with residuals of pain and 
decreased range of motion of the right knee.  There was no 
myositis of the knees.  

Myositis is rated on limitation of motion of the affected 
parts, as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5021.  Limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation, and 
limitation of flexion to 45 degrees a 10 percent evaluation.  
Code 5260.  Limitation of extension of the leg to 5 degrees 
warrants a noncompensable evaluation; limitation of extension 
to 10 degrees warrants a 10 percent evaluation.  Code 5261
Normal range of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1997).  

The veteran's bilateral knee disability may also be evaluated 
under 38 C.F.R. § 4.71a, Codes 5257.  A 10 percent evaluation 
is warranted for knee impairment resulting in slight 
recurrent subluxation or lateral instability.  Code 5257.  

The Board has considered and finds that the veteran's 
testimony credible.  However, the evidence does not establish 
that service-connected myositis of the knees causes 
limitation of motion of the knees.  In fact, current medical 
evidence is negative for findings of myositis.  The Board 
recognizes that the evidence demonstrates some limitation of 
motion of the knees and functional impairment due to pain; 
however, the evidence suggests that such limitation of motion 
is attributable to the degenerative joint disease of the 
knees which is not service-connected.  Based on the foregoing 
the Board is of the view that the assignment of a higher 
disability evaluation for service-connected myositis of the 
knee is not warranted.  DC 5021; 38 C.F.R. § 4.40, 4.45 
(1999).  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  With respect to the bilateral knee 
disability, the Board recognizes that his disability 
interfered with prior employment duties and responsibilities.  
However, the current evidence demonstrates that the veteran 
is currently employed as a Sheriff.  Moreover, the veteran 
has not offered any objective evidence that service-connected 
bilateral knee disability or scar of the right lower eyelid 
have interfered with his employment status to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  Nor does the record reflect frequent periods of 
hospitalization for the disabilities.  Hence, the record does 
not present an exceptional case where his currently assigned 
evaluations for the service-connected bilateral knee 
disability and scar of the right lower eyelid are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hearing loss is denied.  

Service connection for a right hip disability on a secondary 
basis is denied.  

An increased rating for a scar of the lower right eyelid is 
denied.  

An increased rating for myositis of the knees is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals












 

